NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3765-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JERMAINE A. MCFADDEN,

     Defendant-Appellant.
_________________________

                   Submitted October 14, 2021 – Decided July 6, 2022

                   Before Judges Gilson and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 13-12-2252.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Marc R. Ruby, Designated Counsel, on the
                   briefs).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Patrick Ryan McAvaddy, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Jermaine McFadden pled guilty to murdering his wife, Crystal

Reid, admitting that he had strangled her and stabbed her with a knife ninety-

seven times. He was sentenced in accordance with a negotiated plea agreement

to the minimum term of thirty years' imprisonment, with thirty-years of parole

ineligibility. We affirmed his conviction and sentence on our Sentence Only

Argument (SOA) calendar. See R. 2:9-11.

      In this appeal from the February 13, 2020 Law Division order denying his

petition for post-conviction relief (PCR) without an evidentiary hearing,

defendant raises the following points for our consideration:

            POINT I

            THE CRINGEWORTHY PLEA TRANSCRIPT
            UNEQUIVOCALLY    DEMONSTRATES     THE
            MENTALLY RETARDED [DEFENDANT] WAS
            DENIED CONSTITUTIONALLY[] MANDATED
            REPRESENTATION, WHEN HE WAS CONVICTED
            OF MURDER, EVEN AFTER INDICATING HIS
            CONDUCT FELL OUTSIDE THE CHARGE, AND
            HE DID NOT UNDERSTAND THE PUNITIVE
            CONSEQUENCES. (NOT RAISED BELOW).

                       A.       Ineffective   Assistance   Of
                  Counsel.

                         B. [Defendant's] Mentally Retarded
                  Status        Demanded          Enhanced
                  Representation And Heightened Due
                  Process. (Not Raised Below).


                                                                        A-3765-19
                                       2
POINT II

THE CRIMINAL DIVISION ERRED IN ACCEPTING
[DEFENDANT'S] GUILTY PLEA, BECAUSE HE
DID NOT ADMIT CONDUCT SUFFICIENT FOR
SATISFYING A MURDER CHARGE'S ESSENTIAL
MENS REA ELEMENT, AND TRIAL COUNSEL
WAS CONSTITUTIONALLY DEFECTIVE IN
FAILING   TO   EXPLAIN    THE   PUNITIVE
CONSEQUENCES      FLOWING     FROM    AN
ASSOCIATED CONVICTION.      (NOT RAISED
BELOW).

POINT III

TRIAL COUNSEL WAS CONSTITUTIONALLY
DEFECTIVE IN FAILING TO PURSUE A
COGNIZABLE INTOXICATION DEFENSE TO
MURDER,    BECAUSE     THE     MENTALLY
RETARDED [DEFENDANT] WAS VISIBLY
INTOXICATED AT THE TIME OF [REID'S] DEATH,
PARTICULARLY AFTER [DEFENDANT] DENIED
RECALLING THE CIRCUMSTANCES OF [REID'S]
DEATH DURING THE PLEA COLLOQUY.

POINT IV

TRIAL COUNSEL'S TELLING THE SENTENCING
COURT THAT [DEFENDANT'S] DRUG USE WAS A
CONTRIBUTING FACTOR IN [REID'S] DEATH
NECESSARILY NEGATES THE ESSENTIAL
PURPOSEFUL OR KNOWING ELEMENT OF
MURDER,       AND        DEMONSTRATES
INEFFECTIVENESS IN NOT HAVING ASSERTED
AN INTOXICATION DEFENSE PRIOR TO THE
CONVICTION. (NOT RAISED BELOW).



                                             A-3765-19
                    3
            POINT V

            APPELLATE COUNSEL WAS INEFFECTIVE IN
            REALIZING [DEFENDANT'S] CONVICTION WAS
            VULNERABLE TO ATTACK, BUT MISSING THE
            CRUCIAL DISTINCTION THAT THE [THIRTY]-
            YEAR SENTENCE WAS NOT UNFITTING OF
            MURDER, AND ONLY MUSTERING APPELLATE
            ADVOCACY CONSISTING OF A [SIX] MINUTE
            ARGUMENT AGAINST THE CONVICTION,
            DURING A PROCEDURE BETTER SUITED FOR
            REVIEWING THE SENTENCE.

Based on our review of the record, we reverse and remand for an evidentiary

hearing on defendant's ineffective assistance of counsel (IAC) claims pertaining

to trial counsel only. We intimate no views on the outcome of any future

proceedings.

                                       I.

      We discern the following facts from the State's investigation of the

homicide. On August 9, 2013, defendant and his wife were staying in a bedroom

at the Jersey City apartment of Monique Glaster, defendant's cousin. Glaster's

sister was visiting at the time. Throughout the night, Glaster and her sister saw

defendant come out of the bedroom several times. Glaster noticed defendant

"was very intoxicated . . . and was swaying back and forth when he walked."

      At some point before 11 p.m., defendant came out of the bedroom and

"asked [Glaster] for a drink." Defendant returned to the bedroom with a beer,

                                                                           A-3765-19
                                       4
but emerged again a short time later, "shirtless with sweatpants hanging off [of]

his waist." Defendant sat on Glaster's bed and told her and her sister, "I think I

did something bad"; "I did something crazy." When the sisters asked what he

meant, defendant said he "would tell [them] later," and returned to his bedroom.

      Shortly thereafter, defendant telephoned his sister, Shaunta Washington,

and told her, "I just did some bullshit." When Washington asked what defendant

was "talking about," he responded he "just killed [Reid]." Washington asked

how it happened, and defendant replied, "I choked her, and then I stabbed her

up." After ascertaining his whereabouts, Washington told defendant she was

"on [her] way."

      While Washington and defendant were on the phone, Glaster overheard

defendant say he was at "Monique's house." Concerned that defendant was

inviting people to her apartment in his intoxicated state, Glaster grabbed the

phone from defendant and talked to Washington. Washington informed Glaster

that defendant had told her that "he did something to some girl in the room."

      Glaster promptly went into the bedroom where defendant and Reid were

staying and saw Reid's "naked and lifeless body lying face up on the bed."

Glaster observed multiple "holes" in Reid's stomach and a knife from her kitchen

alongside the mattress. When Glaster's sister asked defendant what he did to


                                                                            A-3765-19
                                        5
Reid, defendant replied he "didn't do anything" and attempted to leave the

apartment. The sisters tussled with defendant to prevent him from leaving, while

Glaster called the police.

      After police and paramedics arrived, Reid was pronounced dead at 11:53

p.m. An autopsy later revealed that Reid died from strangulation and "[sixteen]

stab wounds in the chest area, [fifty-seven] stab wounds [to her] abdomen . . . ,

[fourteen] stab wounds [to her] left [side,] and [ten] stab wounds [to her] right

[side]."

      On November 12, 2013, defendant was charged in a Hudson County

indictment with murder, N.J.S.A. 2C:11-3(a)(1), (2) (count one); third-degree

possession of a weapon, a knife, for an unlawful purpose, N.J.S.A. 2C:39-4(d)

(count two); and fourth-degree unlawful possession of a knife, N.J.S.A. 2C:39-

5(d) (count three). On February 8, 2016, defendant entered a guilty plea to the

murder charge pursuant to a plea agreement under which the State would

recommend the minimum sentence for murder, see N.J.S.A. 2C:11-3(b)(1), and

move to dismiss the remaining counts of the indictment at sentencing.

      During the plea colloquy, the trial court questioned defendant regarding

his understanding of the plea agreement and the consequences of his plea. The

judge asked defendant whether he "discuss[ed] th[e] case, its facts and


                                                                           A-3765-19
                                       6
circumstances, as well as [his] [r]ights and any defenses that [he] may have to

th[e] charge with [his] lawyer before deciding to plead guilty." Defendant

responded in the affirmative.      Next, the judge asked whether defendant

understood that if the court accepted his guilty plea, the judge would "be

required to impose a sentence of [thirty] years . . . without eligibility for

[p]arole." Defendant replied that he understood.

       The judge then asked defendant if he understood "that the No Early

Release Act [(NERA) 1] that applie[d] to [his] sentence w[ould] require that upon

[defendant's] discharge from custody," defendant would "undergo five years of

[p]arole [s]upervision." Defendant indicated that his attorney had not advised

him that a five-year post-release parole condition was a part of his sentence,

which defense counsel corroborated, indicating: "I didn’t fill out the [NERA

f]orm, Judge." After the judge explained to defendant the NERA parameters

and its significance, defendant replied that he understood and wished to proceed.

       Upon further questioning by the judge, defendant confirmed that he

understood the rights he was giving up, that he was not forced, threatened, or

pressured to plead guilty, and that no other promises were made to him other

than the ones discussed on the record.       Turning to the factual basis for


1
    See N.J.S.A. 2C:43-7.2.
                                                                           A-3765-19
                                       7
defendant's plea, the following exchange ensued between defendant and trial

counsel:

            [DEFENSE COUNSEL]: [O]n August 9, 2013, were
            you in Jersey City?

            [DEFENDANT]: Yes.

            [DEFENSE COUNSEL]: And you were with Crystal
            Reid at that time?

            [DEFENDANT]: Yes.

            [DEFENSE COUNSEL]: While you were with her at
            that time, you had an altercation with her?

            [DEFENDANT]: Yes.

            [DEFENSE COUNSEL]: During that altercation, you
            put your hands around her throat and strangled her?

            [DEFENDANT]: Yes.

            [DEFENSE COUNSEL]: After that, you stabbed her a
            number of times?

            [DEFENDANT]: Yes, sir.

            ....

            [DEFENSE COUNSEL]: And you caused her death?

            [DEFENDANT]: Yes.

      At that point, the judge joined the colloquy and questioned defendant as

follows:

                                                                        A-3765-19
                                      8
[COURT]: You knew when you were strangling her
and stabbing her that . . . death was a probable result, is
that correct?

[DEFENDANT]: Yes.

[COURT]: You knew what you were doing, that's the
point.

[DEFENDANT]: No.

[COURT]: You didn't know what you were doing?

[DEFENDANT]: No.

[DEFENSE COUNSEL]: When you strangled her, you
knew that was going to cause her death, is that correct?

[DEFENDANT]: He asked me did I know what I was
doing. I was under the influence. I didn't know what I
was doing. I didn't realize until I was in Homicide
hours later. So, that was the question he asked.

[COURT]: Did you know at the time, sir, when you
stabbed her, that you were stabbing her?

[DEFENDANT]: No.

[COURT]: You didn't know that?

[DEFENDANT]: No.

[DEFENSE COUNSEL]: You didn't know you were
stabbing her at the time?

[DEFENDANT]: No.



                                                              A-3765-19
                            9
            [DEFENSE COUNSEL]: When you strangled her, you
            knew you were strangling her, is that correct?

            [DEFENDANT]: No.

      The judge interjected that the factual basis was "not acceptable" and

queried whether defendant was asserting a "voluntary intoxication through

alcohol" defense. After further discussion between the judge and the attorneys,

the plea colloquy continued as follows:

            [DEFENSE COUNSEL]: You called your sister and
            said [you] just did something bad to [Reid]. Right after
            this happened, do you remember saying that [you] don't
            remember?

            [DEFENDANT]:         That's what the [d]iscovery said,
            though.

            [COURT]: If he's not prepared to accept responsibility
            for what he did, I can't accept the plea. The law
            requires . . . that [defendant's] conduct in this matter be
            characterized as either purposeful or knowing.

                  Just for your own education, sir, you should
            understand, voluntary intoxication is not a defense
            ordinarily to the charge of murder.

            [DEFENDANT]: So, it don't lead to aggravated
            manslaughter. It is still murder.

            [COURT]: Aggravated manslaughter is not murder. It
            is a lesser form of homicide. It is not murder.

            [DEFENDANT]: All right. You want me to
            just -- .

                                                                          A-3765-19
                                       10
            [COURT]: Here's the problem as I see it, sir, that, if in
            fact what your lawyer asked you is true, that
            immediately you contacted someone and informed
            them that you have done something bad, it's clear you
            knew what you were doing.

            [DEFENDANT]: I said I didn't remember, but I guess
            I did. Like I said, that's the paperwork saying yes. I
            guess I did it, yes.

            [COURT]: There's never been a question as to whether
            or not you did it.

            [DEFENDANT]: Yeah.

            [COURT]: The question is, when you did it, did you
            know that what you were doing was probably going to
            cause her death?

            [DEFENDANT]: Yes.

Without making the requisite findings required under Rule 3:9-2, setting forth

the standards and requirements for a court's acceptance of a guilty plea, the judge

set a sentencing date.

      On April 15, 2016, defendant appeared for sentencing.             The judge

sentenced defendant in accordance with the plea agreement after finding

aggravating factors three, six, and nine pertaining to defendant's risk of re-

offense, criminal record, and need for deterrence. See N.J.S.A. 2C:44-1(a)(3),

(6), and (9). The judge found no mitigating factors. During the sentencing

hearing, trial counsel had argued that "[d]rugs were a contributing factor in

                                                                             A-3765-19
                                       11
terms of [defendant's] drug problem." Trial counsel added that defendant took

"full responsibility" for his actions, was "remorseful," and "wanted to resolve

the case" from the beginning to avoid subjecting the victim's family to further

anguish.     In his sentencing allocution, defendant echoed his attorney's

comments.

       Defendant's presentence report, which his attorney confirmed was

accurate, referenced an excerpt from a psychological evaluation dated January

18, 2000, that was prepared by Edward J. Dougherty, Ed.D., when defendant

was almost fifteen years old.2      The evaluation was obtained to determine

"[defendant's] competency to stand trial" on aggravated sexual assault related

charges that were pending at the time. Although the psychologist concluded that

defendant was competent to stand trial, he recommended that "care . . . be taken

to explain court proceedings and options to him in simple language," checking

his comprehension "by asking him to explain it in his own words."

       In the evaluation, defendant was described as having "sever[e] intellectual

and academic limitations."        According to the psychologist, defendant

"function[ed] at a mildly mentally retarded level" and was "deficient in his

ability to reason abstractly, particularly in verbal areas." The psychologist also


2
    Defendant was born in February 1985.
                                                                            A-3765-19
                                       12
noted that as a young child, defendant showed "indications of psychiatric

difficulties, specifically, paranoia, and brief auditory hallucinations." However,

"it [was] unclear whether [the psychiatric difficulties were] the result of

[defendant's] neurological deficits or whether he [was] beginning to develop a

more specific psychiatric disorder."

      After defendant was sentenced, he appealed his conviction, and we

considered his appeal on the SOA calendar. During oral argument before us,

defendant's appellate attorney argued that "[t]he factual basis . . . was

insufficient to establish purposeful and knowing murder to sustain th[e]

conviction" because defendant "was under the influence" of alcohol and "did not

know or realize what he was doing in that moment."

      Following the argument, we issued an order stating:

                  Having considered the record and argument of
            counsel, and it appearing that the issues on appeal relate
            solely to the sentence imposed, we are satisfied that the
            sentence is not manifestly excessive or unduly punitive
            and does not constitute an abuse of discretion. State v.
            Cassady, 198 N.J. 165 (2009); State v. Roth, 95 N.J.
            334 (1984). We further find that there was an adequate
            factual basis for defendant's guilty plea.

            [State v. McFadden, No. A-4636-16 (App. Div. Jan. 9,
            2018).]




                                                                            A-3765-19
                                       13
      Defendant did not file a petition for certification with the New Jersey

Supreme Court. Instead, on June 7, 2019, defendant filed a timely pro se PCR

petition. In the petition, defendant raised several claims of ineffective assistance

of trial and appellate counsel. As to trial counsel, defendant argued his attorney

was ineffective in preparing his case by not interviewing witnesses or conferring

with him sufficiently; failing to investigate his learning and neurological

disabilities, cognitive impairments, and history of mental illness; failing to seek

a competency evaluation or raise diminished capacity and intoxication as

affirmative defenses; and pressuring him into pleading guilty without

understanding the punitive ramifications, including the period of parole

supervision, or ensuring he provided an adequate factual basis for the plea. As

to appellate counsel, defendant argued his attorney was ineffective by failing to

prosecute his appeal on the plenary calendar, instead of the SOA calendar.

      After defendant was assigned PCR counsel, he filed a supplemental

certification, averring that he had asked his trial attorney for "a competency

examination" and that he "prepare" an intoxication defense.          According to

defendant, he informed his attorney that he had been "drinking heavily on the

night in question." He had consumed "multiple beers, [and] vodka." He had

also ingested "mollies" and "used PCP." Defendant stated he "remember[ed]


                                                                              A-3765-19
                                        14
nothing about that night" and "[e]verything [he] kn[e]w about that night . . . [he

had] heard from someone else." Defendant further certified he "did not want to

plead guilty but felt [he] had to" because his attorney "only met with [him] two

times before the plea," "never discussed trial strategy other than [insisting] that

[he] take a plea," and "did not re[]assure [him] that he could go to trial and be

prepared."

      On January 23, 2020, the PCR judge heard oral argument. In a February

13, 2020 written decision, the judge found "no disputed issues of material facts"

and denied defendant's petition without an evidentiary hearing. The judge

determined defendant failed to establish a prima facie case of IAC under the first

prong articulated in Strickland v. Washington, 466 U.S. 668, 694 (1984), and

adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 49-53 (1987),

because defendant could not "show that counsel's performance fell below an

objective standard of reasonableness." Turning to the prejudice prong of the

Strickland/Fritz test, the judge determined that "[b]ased on all of the evidence

pointing to the guilt of [defendant], it [was] highly unlikely that if [defendant]

went to trial and was convicted he would have received a [thirty] with [thirty]

considering his criminal history." The judge pointed out that because defendant




                                                                             A-3765-19
                                       15
"faced [thirty] years to life on the murder charge" if convicted at trial, defendant

"obtained a favorable plea bargain."

      In specifically rejecting defendant's claims that trial counsel's failure to

investigate his mental state and an intoxication defense constituted deficient

performance, the judge found defendant's incriminating statements to Glaster

and Washington on the night of the murder indicated "he was of sound mind and

able to comprehend what he was doing when he killed the victim." The judge

also discredited defendant's supplemental certification in which he indicated he

had no independent recollection of the events and detailed the drugs and alcohol

he had ingested that night. Citing State v. Cameron, 104 N.J. 42, 54 (1986), the

judge referred to defendant's statements as "nothing more than conclusory

labels" that were insufficient to establish the requisite "prostration of faculties"

needed for voluntary intoxication "to negate a purposeful or knowing mens rea."

Moreover, according to the judge, "the record [was] very unclear as to exactly

how many drinks or the amount of drugs . . . [defendant had] consumed during

the night in question."

      As to defendant's plea, after reviewing the plea transcript, the judge

concluded defendant "plead guilty in a voluntary, intelligent and knowing

manner."    The judge determined "[a]ny ambiguities . . . regard[ing] . . .


                                                                              A-3765-19
                                        16
whether . . . defendant knew what he was doing at the time, were resolved," and

defendant "was not coerced to move forward with a plea." Finally, the judge

determined that appellate counsel's election "to go the route of [SOA,]" which

does not require a brief to be filed, was "a reasonable choice to make in light of

the substantial evidence against . . . [defendant] in th[e] case." This appeal

followed.

                                       II.

      Where, as here, no evidentiary hearing was held, we "'conduct a de novo

review of both the factual findings and legal conclusions of the PCR court. '"

State v. Reevey, 417 N.J. Super. 134, 146-47 (App. Div. 2010) (quoting State v.

Harris, 181 N.J. 391, 421 (2004)). However, "we review under the abuse of

discretion standard the PCR court's determination to proceed without an

evidentiary hearing." State v. Brewster, 429 N.J. Super. 387, 401 (App. Div.

2013).

      "Although [Rule] 3:22-1 does not require evidentiary hearings to be held

on post-conviction relief petitions, [Rule] 3:22-10 recognizes judicial discretion

to conduct such hearings." State v. Russo, 333 N.J. Super. 119, 138 (App. Div.

2000).   That said, PCR courts should grant evidentiary hearings in their

discretion when the defendant has presented a prima facie claim, material issues


                                                                            A-3765-19
                                       17
of disputed fact lie outside the record, and resolution of those issues necessitates

a hearing. R. 3:22-10(b); State v. Porter, 216 N.J. 343, 355 (2013); State v.

Marshall, 148 N.J. 89, 158 (1997). "A prima facie case is established when a

defendant demonstrates 'a reasonable likelihood that his or her claim, viewing

the facts alleged in the light most favorable to the defendant, will ult imately

succeed on the merits.'"      Porter, 216 N.J. at 355 (quoting R. 3:22-10(b)).

Moreover, a defendant must make this showing "by a preponderance of the

credible evidence." State v. Goodwin, 173 N.J. 583, 593 (2002).

        To establish a prima facie claim of IAC to set aside a guilty plea, a

defendant must satisfy the two-prong Strickland/Fritz test. First, a defendant

must show "'that counsel made errors so serious that counsel was not functioning

as the 'counsel' guaranteed . . . by the Sixth Amendment.'" Fritz, 105 N.J. at 52

(quoting Strickland, 466 U.S. at 687). Under this prong, "there is 'a strong

presumption that counsel's conduct falls within the wide range of reasonable

professional assistance,'" and "[t]o rebut that strong presumption, a defendant

must establish that trial counsel's actions did not equate to 'sound trial strategy.'"

State v. Castagna, 187 N.J. 293, 314 (2006) (quoting Strickland, 466 U.S. at

689).     Accordingly, "[i]f counsel thoroughly investigates law and facts,

considering all possible options, his or her trial strategy is 'virtually


                                                                                A-3765-19
                                         18
unchalleng[e]able.'"     State v. Savage, 120 N.J. 594, 617 (1990) (quoting

Strickland, 466 U.S. at 690).

         "In some cases, whether counsel's conduct is reasonable 'may be

determined or substantially influenced by the defendant's own statements or

actions.'" State v. Martini, 160 N.J. 248, 266 (1999) (quoting Strickland, 466

U.S. at 691). "[W]hen a defendant has given counsel reason to believe that

pursuing certain investigations would be fruitless or even harmful, counsel's

failure to pursue those investigations may not later be challenged as

unreasonable." Strickland, 466 U.S. at 691.

         To satisfy the second prong, a defendant must prove he suffered prejudice

due to counsel's deficient performance. Id. at 687. To that end, a defendant

must show by a "reasonable probability" that the deficient performance affected

the outcome. Fritz, 105 N.J. at 58. "'A reasonable probability is a probability

sufficient to undermine confidence in the outcome.'" State v. Pierre, 223 N.J.

560, 583 (2015) (quoting Strickland, 466 U.S. at 694); see also Fritz, 105 N.J.

at 52.

         To establish prejudice in the context of a negotiated guilty plea, "a

defendant must show . . . 'that there is a reasonable probability that, but for

counsel's errors, [the defendant] would not have pled guilty and would have


                                                                            A-3765-19
                                        19
insisted on going to trial.'" State v. Nuñez-Valdéz, 200 N.J. 129, 139 (2009)

(alteration in original) (quoting State v. DiFrisco, 137 N.J. 434, 457 (1994)); see

also State v. Gaitan, 209 N.J. 339, 351 (2012). To that end, "'a [defendant] must

convince the court that a decision to reject the plea bargain'" and "insist on going

to trial" would have been "'rational under the circumstances.'" State v. Maldon,

422 N.J. Super. 475, 486 (App. Div. 2011) (quoting Padilla v. Kentucky, 559

U.S. 356, 372 (2010)). That determination should be "based on evidence, not

speculation." Ibid.

      The same Strickland/Fritz standard applies to claims of ineffective

assistance of appellate counsel. State v. Gaither, 396 N.J. Super. 508, 513 (App.

Div. 2007). However, "appellate counsel does not have a constitutional duty to

raise every nonfrivolous issue requested by the defendant." State v. Morrison,

215 N.J. Super. 540, 549 (App. Div. 1987) (citing Jones v. Barnes, 463 U.S. 745

(1983)). Instead, counsel may "winnow[] out weaker arguments on appeal and

focus[] on one central issue if possible, or at most on a few key issues." Jones,

463 U.S. at 751-52. Furthermore, appellate counsel must "examine the record

with a view to selecting the most promising issues for review." Id. at 752.

"Generally, only when ignored issues are clearly stronger than those presented,

will the presumption of effective assistance of counsel be overcome." Smith v.


                                                                              A-3765-19
                                        20
Robbins, 528 U.S. 259, 288 (2000) (quoting Gray v. Greer, 800 F.2d 644, 646

(7th Cir. 1985)).

                                        III.

      Here, the IAC claims advanced by defendant on appeal may be divided

into three categories: (1) trial counsel was ineffective by failing to advance

diminished capacity or intoxication as affirmative defenses and failing to discuss

the defenses with him; (2) trial counsel was ineffective by failing to investigate

his learning and neurological disabilities, cognitive impairments, and history of

mental illness to ensure his plea was entered knowingly and intelligently, with

an understanding of the charge and the consequences of the plea; and (3)

appellate counsel was ineffective by failing to properly litigate an appeal

challenging his conviction.

      Regarding trial counsel's purported deficient performance, defendant

asserts "at the time of [Reid's] death, [he] was visibly intoxicated, after ingesting

a cornucopia of drugs and alcohol," that included "dr[inking] an entire fifth-

sized bottle of vodka, . . . [and] a six-pack," as well as "smok[ing] a PCP-

laced . . . blunt," and consuming "Ecstasy." Defendant contends, "[b]etween his

mentally retarded status, and his shockingly copious drug and alcohol




                                                                               A-3765-19
                                        21
consumption," he "had obvious self-induced and pathological intoxication

defenses against a murder charge."

      He insists that "counsel did not consult with [him], or communicate with

him in the deliberate, sensitive, careful, compassionate, and thorough manner,

that [defendant's] disabilities demand," nor did counsel "discuss[] trial strategy

other than [counsel's] insistence that [he] take a plea." Instead, "counsel kept

[defendant] in the dark about the punitive ramifications of a murder conviction";

failed to "pursue[] the glaringly obvious defenses that [defendant] [] lacked the

necessary mens rea to commit murder"; ignored defendant's "express, contrary

attestations and protestations, delivered in open [] court"; and "shepherd ed him

into a murder conviction." In support, defendant relies on the plea hearing

transcript, the presentence report, his PCR petition, his supplemental PCR

certification, and the State's investigation of the homicide.

      As previously noted, counsel's strategic decisions are usually unassailable

unless they were "not preceded by a 'thorough investigation of law and facts'

and a consideration of all 'plausible options.'" Savage, 120 N.J. at 618 (quoting

Strickland, 466 U.S. at 690-91). Although "'diminished capacity is not an

affirmative defense that will justify or excuse conduct otherwise criminal,'" it

"'allows the introduction of evidence relevant to the question of whether the


                                                                            A-3765-19
                                       22
State has proven beyond a reasonable doubt the requisite criminal mental state, '"

and "'relevant evidence of mental disease or defect may be considered . . . as

negating the state of mind required for a particular offense,'" including murder.

State v. Juinta, 224 N.J. Super. 711, 720 (App. Div. 1988) (quoting State v.

Breakiron, 108 N.J. 591, 620-21 (1987)). "[T]he defense of intoxication . . . is

similar to diminished capacity insofar as it bears upon the required mental states

of the crime." Id. at 722 (second alteration in original) (quoting Breakiron, 108

N.J. at 603-604).

      Thus, "[s]elf-induced intoxication can reduce the offense of purposeful or

knowing murder to manslaughter or aggravated manslaughter."              State v.

Mauricio, 117 N.J. 402, 418 (1990); see also N.J.S.A. 2C:2-8. "However, the

degree of intoxication sufficient to negate an element of an offense 'must be of

an extremely high level.'" State v. Vandeweaghe, 351 N.J. Super. 467, 477

(App. Div. 2002) (quoting Cameron, 104 N.J. at 54). To qualify, the level of

"'intoxication' contemplates a condition by which the mental or physical

capacities of the actor, because of the introduction of intoxicating substances

into the body, are so prostrated as to render him incapable of purposeful or

knowing conduct." Cameron, 104 N.J. at 58.




                                                                            A-3765-19
                                       23
      In Cameron, the Court articulated the following six factors to be

considered in determining whether a defendant's intoxication is sufficient to

satisfy the "prostration of faculties" test:

             the quantity of intoxicant consumed, the period of time
             involved, the actor's conduct as perceived by others
             (what he said, how he said it, how he appeared, how he
             acted, how his coordination or lack thereof manifested
             itself), any odor of alcohol or other intoxicating
             substance, the results of any tests to determine blood-
             alcohol content, and the actor's ability to recall
             significant events.

             [Id. at 56.]

      Here, we find defendant made out a prima facie showing and raised

material disputed facts to warrant an evidentiary hearing to fully present his IAC

claim regarding the reasonableness and thoroughness of trial counsel's

investigation of defendant's mental state at the time of the homicide, including

the viability of raising a diminished capacity or intoxication defense. In the

context of this claim, the judge may also consider defendant's assertion that trial

counsel failed to adequately discuss these possible defenses with him. See

Porter, 216 N.J. at 357 (finding an evidentiary hearing was warranted where

defendant made out a prima facie showing of IAC "based on [trial counsel's]

failure to investigate an alibi defense"); see also State v. Chew, 179 N.J. 186,

217 (2004) ("[C]ounsel has a duty to make reasonable investigations or to mak e

                                                                             A-3765-19
                                         24
a reasonable decision that makes particular investigations unnecessary."

(alteration in original) (quoting Strickland, 466 U.S. at 691)).

      As the Court has noted, sometimes, "[t]here is no substitute for placing a

witness[, including trial counsel,] on the stand and having the testimony

scrutinized by an impartial factfinder." Porter, 216 N.J. at 356. "Certain factual

questions, 'including those relating to the nature and content of off -the-record

conferences between defendant and [the] trial attorney,' are critical to claims of

[IAC] and can 'only be resolved by meticulous analysis and weighing of fact ual

allegations, including assessments of credibility.'" Id. at 355 (first alteration in

original) (quoting State v. Pyatt, 316 N.J. Super. 46, 51 (App. Div. 1998)).

"Even a suspicious or questionable affidavit supporting a PCR petition 'must be

tested for credibility and cannot be summarily rejected.'" Ibid. (quoting State v.

Allen, 398 N.J. Super. 247, 258 (App. Div. 2008)). "These determinations are

'best made' through an evidentiary hearing." Ibid. (quoting Pyatt, 316 N.J.

Super. at 51).

      Viewing the facts in the light most favorable to the defendant, "[i]f . . . the

PCR claim has a reasonable probability of being meritorious, then the defendant

should ordinarily receive an evidentiary hearing in order to prove his entitlement

to relief." State v. Jones, 219 N.J. 298, 311 (2014). This is such a case.


                                                                               A-3765-19
                                        25
Therefore, we remand the matter for the PCR court to conduct an evidentiary

hearing.

      Defendant also contends that trial counsel did not ensure that he

understood "the plea's punitive ramifications," including the direct consequence

of five years on parole following discharge, and he was not advised of the

differences between manslaughter and murder.

      In State v. O'Donnell, 435 N.J. Super. 351, 376-77 (App. Div. 2014), we

reversed the denial of PCR and remanded for an evidentiary hearing in a case

where a potential diminished capacity defense was supported by both an expert

opinion and by the defendant's mental health history.        We noted that the

defendant "presented a plausible claim . . . that her attorney . . . urged her to

plead guilty without adequate explanation despite months of preparation for

trial." Id. at 376. We concluded that while "[a]cquittal was far from certain"

and "a jury may have been persuaded to reject [the defense expert's] opinion," it

was "not self-evident that pleading guilty was a reasonable strategy." Ibid.

      Here, we are satisfied defendant presented a prima facie IAC claim that

his attorney urged him to plead guilty without an adequate explanation of the

nature of the charge and the punitive consequences of the plea to warrant an

evidentiary hearing. In light of the plea colloquy and defendant's supplemental


                                                                           A-3765-19
                                      26
certification, we are constrained to remand for an evidentiary hearing to resolve

the disputed factual issues in connection with this claim as well.

      Finally, we consider defendant's argument that appellate counsel was

ineffective by not "properly litigat[ing]" his conviction in "the appropriate

forum" but, instead, "during a hearing specifically reserved for reviewing

sentences." We reject defendant's claim as not meeting the Strickland/Fritz test.

On the record before us, defendant presents no credible evidence that appellate

counsel did not thoroughly examine the record and select the most promising

issue in counsel's professional judgment. Further, we ascribe no constitutional

significance to the forum in which defendant's direct appeal was adjudicated.

      Related to this claim, defendant also asserts that the factual basis for his

guilty plea did not establish the essential elements of murder, specifically "the

purposeful or knowing mens rea element to murder." We note defendant did not

argue he was entitled to withdraw his guilty plea under State v. Slater, 198 N.J.

145 (2009), or file a plea withdrawal motion under Rule 3:21-1. We decline to

address these issues on this record.

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                            A-3765-19
                                       27